Per Curiam.
This was an action for the specific performance of the plaintiff’s option to purchase certain property located in the town of Newtown. The named defendant, one of the six owners of the property, refused the plaintiff’s demand to convey his interest in the property pursuant to the terms of the option on the ground that he never received the notice of the plaintiff’s intention to exercise the option, a notice required by the agreement.
The controlling issue was one of fact. From the evidence presented at the trial the court found that the defendant had received the notice specified in the option and concluded that the plaintiff had complied with the terms of the option. Accordingly, judgment for specific performance was rendered.
The record amply supports the finding and conclusion of the court.
There is no error.